DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 1/25/2019.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 9-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muldoon et al. (US 2012/0107698 A1, hereafter Muldoon) in view of Dahn et al. (US 2006/0263695 A1, hereafter Dahn).
With regard to claims 1-2, Muldoon teaches an electrolytic solution for a device including a negative electrode [0040], wherein the negative electrode includes a magnesium-based material [0040], the electrolytic solution comprising a 2,2,6,6-tetramethylpiperidine derivative [0050, 0058, 0093].  Muldoon does not explicitly teach a 2,2,6,6-tetramethylpiperidine-1-oxyl or a substance of one of formulas 1-1 to 1-5.  However in the same field of endeavor, Dahn teaches these compounds [0043, table A].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the compounds of Dahn with the electrolytic solution of Muldoon since 
With regard to claim 3, Muldoon teaches the positive electrode contains sulfur [0041].
With regard to claim 4, Muldoon teaches a sulfone [claim 11] and a magnesium salt [0048].
With regard to claims 9-10 and 17, Muldoon teaches the electrolytic solution as detailed in the rejections of claims 1-2 above and teaches the solution is used in a battery with a magnesium based negative electrode [0040].
With regard to claim 11, Muldoon teaches the positive electrode contains sulfur [0041].
With regard to claim 12, Muldoon teaches a sulfone [claim 11] and a magnesium salt [0048].

Claims 5-8 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muldoon and Dahn as applied to claims 1-4, 9-12, and 17 above, and further in view of Nakayama et al. (US 2014/0127594 A1, hereafter Nakayama).
With regard to claims 5-8 and 13-16, Muldoon teaches the use of sulfones and magnesium salts [claim 11, 0048], but does not explicitly teach the claimed sulfones or salts.  However, in the same field of endeavor, Nakayama teaches the use of MgCl2 dissolved in dimethyl sulfone [0012-0015].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the salt and sulfone of Nakayama with the electrolytic solution of Muldoon since it is known to allow reversible 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724